MAYSIA RESOURCES CORPORATION

3625 N. Hall Street, Suite 900, Dallas, Texas 75219

                                          
                                          
                                                        

 

Letter of Intent

 

This letter of intent (“LOI”) evidences the intention of the parties, namely
Maysia Resources Corporation (dba PrimeGen Energy Corporation) (the “Company”)
and Notional Capital Limited (“Notional") to enter into such agreements as are
necessary to give effect to the transactions ("Transactions") described herein.
The obligations of the parties to complete the Transactions shall be subject to
the conditions precedent set out below, and unless and until such conditions are
satisfied none of the parties shall have any obligations under this LOI.

It is a condition precedent to the Transactions that formal documents be
mutually agreed to and executed by the parties.

The Company will purchase the outstanding shares of MB Gas Inc. (“MB”) from
Notional for and in consideration of the payment of up to CDN$15,000,000 (the
“Purchase Price”) on the following terms and conditions. MB presently owns 90%
of a predominantly natural gas project known as the “Manyberries Project”
located in Southern Alberta. The Manyberries Project encompasses certain lands
and facilities (containing both proved and probable reserves) as noted in an
evaluation report prepared by Chapman Petroleum Engineering Ltd. and dated April
28, 2006 (the “Report”) as previously reviewed by The Company.

1.

The Purchase Price will be satisfied by the payment of cash of $7,500,000 and
the issuance of common stock of the Company with a value of $7,500,000
determined on the date of closing (“Closing”) of the Transactions.

2.

If required by the Company, the Transactions will also be subject to:

 

a)

the preparation, review and acceptance by the Company of a second independent
report respecting the Manyberries Project;

 

b)

all required shareholder and regulatory approvals;

 

c)

the preparation, review and acceptance by the Company of audited financial
statements of MB as at its most recently completed financial year-end; and

 

d)

the termination and release from any further obligations respecting certain
current contracts with Hansen Energy Services Ltd., Hansen Drilling Ventures
Ltd. and any applicable others (collectively the “Contracting Parties”),
together with either the satisfaction or a waiver of any further financial
obligations to any of the Contracting Parties.

3.

In the event Closing has not occurred on or before on or before October 1, 2006
(the “Drop Dead Date”), this LOI shall be terminated and of no further force or
effect.

4.

Notional recognizes that in connection with the various due diligence matters
respecting the Transactions and the matters associated therewith, the Company
will be spending considerable time, energy and resources completing its
investigations, verifications and audits. Accordingly,

 


--------------------------------------------------------------------------------



2

 

 

Notional agrees that, prior to the earliest of Closing, the Drop Dead Date and
the time that the Company informs Notional that it will not proceed with the
Transactions, Notional agrees and covenants that it will not communicate with
any third parties with respect to the sale or other disposition of MB or any of
its assets out of the ordinary course of business, and it will not perform any
actions, directly or indirectly, in violation of the spirit or intent of this
covenant.

The parties hereby acknowledge the terms of this LOI, entered into as of the
14th day of August, 2006.

 

MAYSIA RESOURCES CORPORATION

 

 

 

 

per: /s/ Gordon Samson

 

 

 

NOTIONAL CAPITAL LIMITED

 

 

 

 

per: /s/ signed

 

 

 

 

 

 